Title: To Thomas Jefferson from Peter Roche, 4 April 1806
From: Roche, Peter,Roche, Christian
To: Jefferson, Thomas


                        
                            Monsieur,
                            
                            Philadelphie, ce 4 Avril 1806
                        
                        Nous avons eu L’honneur de vous écrire le 6 de mars pour vous aviser que nous vous avions
                            expédié par le stage de francklin de c/ville les deux ouvrages que vous nous aviez demandé, depuis cet époque, n’ayant
                            reçu de vous aucun avis de réception, nous craignons que ce paquet ne se soit égaré dans le stage, nous vous serions donc
                            infiniment obligé de vouloir bien nous mander si vous avez reçu les livres pour que dans le cas contraire nous les
                            réclamions au Bureau du stage.
                  nous venons de recevoir un joli assortiment de Livres nouveaux de paris aussitot que le
                            catalogue en sera achevé, nous aurons L’avantage de vous en adresser une copie.
                  En attendant L’honneur de votre réponse,
                            nous sommes bien sincérement Monsieur Vos très humbles & très obéissans serviteurs
                        
                            P & C. Roche
                            
                        
                    